DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allyn et al. (US 20140094651 A1, hereinafter “Allyn”).

Regarding claim 1. Allyn disclosed a camera module (0051, 0054, 0086-0087; Figures 1, 4-6; the imaging assembly 18), comprising: 
a connecting base (Figure 1; imaging assembly connector 20, feeding tube 12, console connector 22), comprising a first connecting member (Figure 4A; connector housing 228) and a first circuit board (connector 22 includes a connector housing 228 and a printed circuit board (PCB) 230, secured to the connector housing); wherein the first circuit board is installed in the first connecting member  (console connector 22 includes a connector housing 228 and a printed circuit board (PCB) 230, secured to the connector housing.) (0052, 0059, 0083-0085; Figures 1-4); and 
a camera (Figure 5; camera 84 inside the imaging assembly 18), comprising a housing (Figure 1; the tubular housing 50), a second circuit board (Figures 2; the flex circuit 80, flex circuit assembly 60), a light source assembly (Figure 7; One or more light sources or light emitting diode (LED) 96), and a lens assembly (Figures 7-9; lens 88); wherein the second circuit board, the light source assembly, and the lens assembly are respectively installed in the housing ; the housing is removably connected to the first connecting member (0062-0063, 0065, 0076, 0078; Figures 5, 7, 9); the first circuit board and the second circuit board are electrically connected to each other (0054 and 0084; Figures 5; “[0054] As shown in FIG. 6, the first tube segment 12a typically includes one or more electrical conductors 24 (broadly, a signal-transmitting component) typically disposed in the tube wall of the first tube segment. The second tube segment 12b may be free from such electrical conductors. The electrical conductors 24 of the first tube segment 12a run longitudinally along the first tube segment, such as along or parallel a longitudinal axis of the feeding passage 14. At least some of the electrical conductors 24 can be configured to transmit imaging signals between the imaging assembly 18 and the console 23, such as through the console connector 22 and the interface cable 242. Other electrical conductors 24 may be configured to transmit power from the console 23 to the imaging assembly 18, and provide a ground. Still other electrical conductors 24 may be configured to provide other communication including, but not limited to, two-way communication, between the console 23 and the imaging assembly 18. The first tube segment 12a may include a different type of a signal-transmitting component, such as fiber-optic cables or other signal-transmitting components, to effect transmission of signals between the imaging assembly 18 and the console connector 22. In one or more embodiments of the invention, at least one of the electrical conductors 24 is configured to supply power from a power supply, which can be the console 23, to the imaging assembly 18, although other ways of powering the imaging assembly, including the imaging assembly having its own source of power, do not depart from the scope of the present invention.”, “[0084] The electrical conductors 24 extend from the first tube segment 12a into the connector housing 228 and are electrically connected to the PCB 230. An interface cable 242 (or other signal-transmitting component) can be removably connectable to the edge connector 232 to effect communication and data exchange between the console 23 and the imaging assembly 18. As explained in more detail below, an electronic memory component 243, such as electrically erasable programmable read-only memory (EEPROM), may be mounted on the PCB 230 to allow information (i.e., data) to be stored and/or written thereon and to be accessible by the console 23 (i.e., a microprocessor 254 of the console 23) or another external device. It is understood that the PCB 230 may have additional or different electrical components mounted thereon, or the PCB may be omitted such that the electrical conductors are operatively connected to the PCB 230”).
Regarding claim 2. Allyn disclosed the camera module according to claim 1, wherein the second circuit board comprises a first board portion, a second board portion, and a third board portion connected in sequence (0066-0067, 0074, 0076; Figures 9-10, 14-15, 44); the first board portion is disposed at an end of the housing facing away from the first connecting member, and the third board portion is disposed on the other end of the housing (0066-0067, 0074, 0076; Figures 9-10, 14-15, 44); 
the light source assembly is disposed on a side of the first board portion facing away from the second board portion; the lens assembly is disposed between the first board portion and the second board portion (0066-0067, 0074, 0076; Figures 9-10, 14-15, 44).

Regarding claim 3. Allyn disclosed the camera module according to claim 2, wherein the first board portion is arranged with a heat sink on a side facing away from the light source assembly, the heat sink abutting against the lens assembly (0066-0067, 0074, 0076; Figures 9-10, 14-15, 44); and/or 
the second board portion is arranged with a heat sink on a side facing away from the lens assembly, the heat sink abutting against an inner wall of the housing (0066-0067, 0074, 0076; Figures 9-10, 14-15, 44).

Regarding claims 4 and 5. Allyn disclosed the camera module according to claim 2, wherein the light source assembly comprises a plurality of lamp beads annularly distributed on the first board portion (0136, 0066, 0067, 0074, 0076; Figures 43, 9-10, 14-15, 44); 
the housing defines a light-transmitting window, and the plurality of lamp beads face the light-transmitting window (0062, 0067, 0076; Figures 5, 9-10; “a transparent or translucent cap 70 secured to the tubular housing 50”).
Claim 5 recites the limitations similar to those discussed in the rejections above and have been rejected for the same reasons of anticipated as shown above.

Regarding claim 6. Allyn disclosed the camera module according to claim 1, wherein the housing comprises a fixing member and a second connecting member; an end of the second connecting member is sleeved on the fixing member, and the other end of the second connecting member is sleeved on the first connecting member (Figures 2, 5; parts 60, 50 and 20); 
an inside of the fixing member defines an installation cavity, and the second circuit board is installed in the installation cavity (0084; Figures 2; the flex circuit 80 inside the flex circuit assembly 60).

Regarding claim 7. Allyn disclosed the camera module according to claim 6, wherein the fixing member defines a clamping groove, and an end of the second connecting member facing away from the first connecting member is arranged with a clamping portion (the interior surface of the housing 550); the clamping portion is disposed in the clamping groove (radial locking grooves 600); an end of the clamping portion facing the first connecting member abuts against a wall of the clamping groove (The housing 728 may be secured to the inlet adaptor 516, more specifically, to the distal end of the inlet adaptor so that the housing abuts the inlet adaptor.); the housing further comprises a casing (the housing 550 or the housing 728); the casing is sleeved on an end of the fixing member facing away from the first connecting member, and the casing abuts against the other end of the clamping portion (0129-0131, 0134-0135; Figures 40-42; “the cap 570 includes a plurality of radial locking ribs 589 received in corresponding radial locking grooves 600 formed on the interior surface of the housing 550”).

Regarding claim 10. Claim 10 has limitations similar to those treated in the rejection to claim 1. Claim 10 however, also recites the limitation discussed on the rejection of claim 1 to be comprised in an endoscope, and the endoscope is comprising a host. 
Allyn further disclosed an endoscope (0050; Figures 1-3; “[0050] … It is understood that the imaging catheter 10 may be configured as a different type of feeding tube, such as a gastric feeding tube, or a jejunostomy feeding tube, or may be configured as a different type of medical device, such as an endoscope, or a heart catheter (e.g., balloon catheter or other type of heart catheter).”)

Regarding claims 11-16. Claims 11-16 has limitations identical to the limitation of claims 2-7 and have been rejected for the same reasons of anticipation as discussed on the rejection to claims 2-7 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn as applied to claims 1 and 10 above, and in view of CASWELL et al. (US 20200359997 A1, hereinafter “CASWELL”).

Regarding claims 8 and 9. Allyn disclosed the camera module discussed on the rejection of claim 1, but failed to discuss a spring pin assembly disposed in the housing and connected between the first circuit board and the second circuit board, wherein the spring pin assembly comprises a spring pin base and a plurality of spring pins; the plurality of spring pins are installed on the spring pin base; 
the first circuit board is arranged with a plurality of metal contacts; the plurality of spring pins abut against the plurality of metal contacts.
CASWELL, however, shows a camera module comprising a spring pin assembly disposed in the housing and connected between the first circuit board and the second circuit board wherein the spring pin assembly comprises a spring pin base and a plurality of spring pins; the plurality of spring pins are installed on the spring pin base; 
the first circuit board is arranged with a plurality of metal contacts; the plurality of spring pins abut against the plurality of metal contacts (0063-0065; Figures 6A-6B; “[0063] FIGS. 6A and 6B depict perspective views of a gastroscope-mating interface 160 of a gastroscope 130 and a handle-mating interface 150 of a handle 120 of a TEE probe 110 according to one embodiment of the present disclosure. As shown in FIG. 6A, the gastroscope-mating interface 160 may be disposed at a proximal portion 132, such as a proximal end, of the gastroscope 130 and may comprise an array of female pogo connectors 162. The female pogo connectors 162 may correspond to an array of pogo pins 152 on the handle-mating interface 150, as shown in FIG. 6B. When coupled, the handle-mating interface 150 and the gastroscope-mating interface 160 may be configured to transmit electrical signals from the gastroscope 130 to electrical components of the handle 120, and vice versa.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of invention to incorporating the connecting or mating interference of CASWELL in the imaging assembly of Allyn in order to increase the functionality of the endoscope while securing the firm connection of each elements of the endoscope and yields a predictable result.

Regarding claims 17-18. Claims 17-18 has limitations identical to the limitation of claims 8-9 and have been rejected for the same reasons of obviousness as discussed on the rejection to claims 8-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farin et al. (US 20140066711 A1), please see, Figure 3c and [0084].
Chiu et al. (US 20190150711 A1), please see, Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



	/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482